Citation Nr: 1521132	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991, November 2001 to October 2002, and July 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was presumed sound upon entry onto active duty in July 2007.

2.  The Veteran's lumbar spine disability has more nearly approximated limitation of forward flexion to 60 degrees when considering evidence of functional impairment due to repetitive use, and muscle spasms; it has not manifested by forward flexion limited to a close approximation of 30 degrees or favorable ankylosis.

3.  The Veteran has radiculopathy of the bilateral lower extremity associated with this lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-connected lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).

2.  The criteria for service connection for radiculopathy of the bilateral lower extremities associated with Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237, Note (1) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

In this case, the Veteran's appeal arises from his disagreement with the initial ratings assigned following the grant of service connection for his lumbar spine disability.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available service treatment records, relevant post-service private and VA treatment records, and VA examination reports.  Also of record and considered in connection with the claim are written statements provided by the Veteran.  The Veteran has not identified any other available evidence relevant to these claims. 

The Veteran was afforded VA examinations in August 2012 and August 2013, which are adequate because the examiners reviewed the claims file, discussed the Veteran's medical history and symptomatology, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the August 2013 VA examiner was unable to speculate as to additional loss of motion during flare-ups, such is a medical determination and the Board finds that conclusion does not otherwise render the examination, and in particular the objective findings, inadequate.  Furthermore, the Board notes that there is objective evidence of record that shows additional limitation of range of motion during a flare-up.  Finally, another examination is not required because the Veteran has not reported worsening of his condition, and the record does not otherwise show evidence of a worsening of that disability since August 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in regard to the increased rating claims decided herein.

II.  Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Pertinent to the lumbar spine claim here, under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2014).

Under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.

Following a review of the record, the Board finds that, when resolving doubt in favor of the Veteran, an initial 20 percent rating is warranted.  

First, for the reasons explained below, the Board finds that the Veteran's low back disability did not preexist service, and he is therefore entitled to a schedular disability rating without a deduction for aggravation beyond baseline of the preexisting condition.  

Although the record shows that the Veteran sustained a lumbosacral muscle strain in February 2004, it does not show that a preexisting low back disability was clinically noted upon entry into active duty in July 2007.  In this regard, service treatment records indicate that the Veteran was examined by a medical provider in June 2007 prior to entry into that period of active duty.  Although there is no explicit indication that the Veteran's spine was found normal on examination, the medical examiner did note that the Veteran was found fit for "full duty with no limitations."  When viewing this evidence in the light most favorable to the Veteran, and resolving any reasonable doubt, the Board finds that it shows the Veteran was examined upon entry into active duty in 2007 and no spine disability was noted at that time.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, the presumption of soundness attaches.  38 U.S.C.A. § 1111.

The Board further finds that the presumption of soundness has not been rebutted in this instance.  To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  In this case, the record documents in-service complaints of and treatment for low back pain in July 2008 and August 2008, as well as an emergency room visit for back pain in service.  On a September 2009 post-deployment questionnaire, the Veteran continued to report back pain for which he was still receiving treatment.  Weighing all of the foregoing, the Board finds that VA cannot show by the onerous standard of clear and unmistakable evidence that the disability was not aggravated during service in light of the multiple back complaints noted in service.  As such, the presumption of soundness is not rebutted, and the Board finds that the Veteran was sound upon entrance to service with respect to his low back disability.  As such, there is no need to deduct a percentage for aggravation beyond baseline from the schedular rating assignable based on the evidence of record.

Next, the Board finds that the medical evidence of record is consistent with a 20 percent disability rating.  VA examination reports dated in August 2012 and August 2013 show forward flexion of the lumbar spine to, at worst, 60 degrees when considering complaints of pain and functional loss following repetitive use.   A March 2012 private treatment note documents that during a period of exacerbation, forward flexion of the thoracolumbar spine was additionally limited to 54 degrees.  Where forward flexion is greater than 30 degrees but not greater than 60 degrees, a 20 percent disability rating is warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

The Board is cognizant that during the August 2012 VA examination, the Veteran exhibited forward flexion to greater than 60 degrees.  However, the private March 2012 findings suggest that, at times during the relevant period, the Veteran experienced more severe limitation of flexion, perhaps during flare-ups.  When the private 2012 findings are considered along with the Veteran's reports of functional impairment caused by his low back disability during the August 2012 VA examination, the Board finds that the evidence more nearly approximates an initial 20 percent rating.  Thus, resolving doubt in his favor, the Board finds that a higher 20 percent rating is warranted.

However, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period on appeal.  In this regard, at no time during the relevant period was forward flexion of the thoracolumbar spine limited to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.  As stated, the VA examination reports show forward flexion limited to, at worst 60 degrees, even considering complaints of pain.  The Board is cognizant of the Veteran's report during the August 2013 VA examination that his mobility may be better due to sustained relief from a recent steroid injection.  However, the Board observes that even when such relief was not reported, such as during the August 2012 VA examination, and even during a period of reported exacerbation of symptoms, limitation of forward flexion did not even approach 30 degrees and was instead, limited to no worse than 54 degrees.  Ongoing private and VA treatment records also do not support entitlement to a higher rating.  Although they document chronic pain and, in April 2013, a notation of "decreased ROM" of the lumbar spine, they do not show favorable ankylosis or forward flexion limited to a close approximation to 30 degrees or less.  On the contrary, aside from the March 2012 and April 2013 notations discussed, they otherwise show range of motion to be normal (September 2008), full (May 2009), and within normal limits and without pain (February 2013).  Thus, a rating higher than 20 percent is not warranted under the General Rating Formula. 38 C.F.R. § 4.71a.

Nor is a higher rating warranted at any time based on incapacitating episodes of intervertebral disc syndrome (IVDS).  During the August 2012 and August 2013 VA examinations, the Veteran denied incapacitating episodes of IVDS, and VA and private treatment records are negative for evidence of physician-prescribed bed rest due to the Veteran's low back disability.  While the Veteran has reported severe flare-ups of his spine disability that occur several times per year and last for days, such as reported during the August 2012 VA examination, those flare-ups have not been shown to require physician-prescribed bed rest.  As the record does not show four weeks of incapacitating episodes, a higher 40 percent rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a.

However, given the August 2013 VA examination findings of positive straight leg raise testing, bilaterally; radiculopathy symptoms of mild intermittent pain bilaterally, and mild numbness and paresthesias in the left leg; and, involvement of the bilateral sciatic nerve, the Board finds that service connection and separate ratings for radiculopathy of the right and left lower extremities are warranted.  See 38 C.F.R. §§ 4.71a, General Rating Formula, Note 1, 4.124a, Diagnostic Code 8520.  

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture at any time during the periods on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected thoracolumbar spine disability throughout the entire period on appeal has been manifested by signs and symptoms including pain and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

While the Veteran has reported difficulty with work, as well as limitations on sitting, standing, and walking, the Board points out that for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Additionally, the Board notes that at various times, despite his back problems, the Veteran was noted to be able to perform chores or activities of daily living without limitation.  For instance, in September 2008, the Veteran denied any impact on his activities of daily living and he was able to perform exercise (followed by complaints of elbow, but not back, pain).  He also denied any interference with sleep due to his back disability in March and September 2012.

To the extent that the Veteran complained that his back problems interfered with his ability to work, to include walking, lifting, and carrying, the Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Most recently, in August 2013, the Veteran reported that he currently drives a vehicle for employment and states he can tolerate that because it is a comfortable vehicle.  The Board also notes that the Veteran is 100 percent service-connected for non-Hodgkin's lymphoma which, according to an August 2011 and August 2012 VA examinations, also impacts the Veteran's functioning by causing fatigue, decreased mobility, problems with lifting and carrying, lack of stamina, and weakness (including muscle weakness).  Thus, it does not appear that the Veteran's difficulties at work or with physical activity are solely due to his low back disability.

The Board is also aware of the August 2013 VA examiner's finding that the Veteran's pain and limited mobility will interfere with his ability to perform any physical activity and would preclude physical employment.  However, the Board affords that finding limited probative value, as the Veteran has been consistently shown to have full motor strength in his lower extremities and to be without muscle atrophy, suggesting that the Veteran is able to perform physical activity, and he has not otherwise submitted evidence of accommodations at work, or reprimands or warnings due to excessive absence or an inability to perform his job duties as a UPS driver, which he reports include walking, carrying, and lifting.

In any event, the Veteran's schedular rating contemplates loss of working time due to exacerbations of the lumbar spine disability.  38 C.F.R. § 4.1.

In summary, the Board finds that the rating criteria and the provisions of 38 C.F.R. § 4.40 , 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Given the variety of ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson , 762 F.3d 1362.

Finally, notwithstanding the Veteran's complaints of interference with his work, the record shows that the Veteran has been working full time throughout the period on appeal and he has not otherwise claimed that he is unemployable due to his low back disability.  On the contrary, he most recently reported that he is able to tolerate his work because he drives a comfortable vehicle.  Therefore, the Board finds that no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  


In sum, the Board finds that an initial 20 percent rating, but not higher, is warranted for the lumbar spine.  Further, separate ratings are warranted for radiculopathy of the lower extremities secondary to the lumbar spine disability.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 20 percent schedular rating for degenerative joint disease of the lumbosacral spine is granted.

Service connection for radiculopathy of the right and left lower extremities is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


